On Petition to Rehear
In this case we have a most sincere petition to rehear. The petition is a re-argument of questions heretofore presented herein. There is nothing new, no new cases are cited or new arguments are made, presented.
We, out of regard for Counsel’s sincerity, have again considered these arguments and authorities. Our con-*404elusions as stated in the original opinion have become more firmly fixed. We see no escape from them as stated and for the reasons there stated.
The result is that the petition must be overruled.